 


110 HR 1262 IH: To permit the Secretary of Education to continue to waive certain regulatory requirements with respect to the use of aid funds for restarting school operations after Hurricanes Katrina and Rita.
U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1262 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2007 
Mr. Melancon (for himself, Mr. Baker, Mr. Jefferson, Mr. Boustany, Mr. Alexander, Mr. Scott of Virginia, Mr. Schiff, and Mr. Jindal) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To permit the Secretary of Education to continue to waive certain regulatory requirements with respect to the use of aid funds for restarting school operations after Hurricanes Katrina and Rita. 
 
 
1.Extension of waiver authoritySection 105(b) of title IV of division B of Public Law 109–148 (119 Stat. 2797) is amended by adding at the end the following new sentence: With respect to the program authorized by section 102 of this Act, the waiver authority in subsection (a) of this section shall be available until the end of fiscal year 2008..  
 
